On January 20,2009, the defendant was sentenced as follows: Count I: Ten (10) years in the Montana Women’s Prison, with ten (10) years suspended, to run concurrent with Count II and consecutive to Count III, for the offense of Assault with a Weapon, a felony; Count II: Ten (10) years in the Montana Women’s Prison, with ten (10) years suspended, to run concurrent with Count I and consecutive to Count III, for the offense of Assault with a Weapon, a felony; and Count III: Forty (40) years in the Montana Women’s Prison, with twenty (20) years suspended, for the offense of Attempted Deliberate Homicide, a felony. Defendant shall not be eligible for parole for eight (8) years.
On October 8,2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Jeremy Yellin. The state was represented by Fred Van Valkenburg, who appeared via videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant *83acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall he affirmed.
Done in open Court this 8th day of October, 2010.
DATED this 21st day of October, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.